Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-5 have been cancelled.
3.	New claims 6-13 have been added.
4.	Claims 6-13 are pending in this application and examined on the merits in this office action.

Priority
5.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea 10-2017-0063701 on 5/23/2017. It is noted that applicant has filed a certified copy of the 10-2017-0063701 application as required by 37 CFR 1.55 in the parent application, 16/615899. Certified English translation was filed on July 8, 2020. Thus, the priority date of instant application has been perfected.


Objections
6.	The drawings are objected to because of the following informalities: All of the figures have uM as the unit. This should be corrected to M. Additionally, Figures 1, 2, 6, 7, 11 and 12 have a-MSH. In order to be consistent with the rest of the Figures, Applicant is advised to correct this to -MSH.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the 
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
7.	Claim 6 is objected for the following: Claim 6 appears to be missing a term in the claim. Applicant is advised to amend the claim to recite, “A peptide that has an activity against hypomelanosis consisting of the amino acid sequence selected from the group consisting of SEQ ID NO: 2 [[or]] and SEQ ID NO: 3.”
8.	Claim 11 is objected for the following: Claim 11 recites the term “administration”. The term “administration” has a different meaning than “administer”. This should be corrected to “administer” or “administering”. Applicant is advised to amend the claim to administering [[a]] the peptide of claim 6 to the subject.”

Rejection
Obviousness Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-6 and 10-11 of U.S. Patent No. 10865226. Although the claims at issue are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims, one would necessarily achieve the claimed invention of US Patent and vice versa. Please note: instant application is a CON of US Patent No. 10865226. Therefore, the ODP rejection is proper.

    PNG
    media_image1.png
    331
    625
    media_image1.png
    Greyscale
.

    PNG
    media_image2.png
    186
    298
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    185
    293
    media_image3.png
    Greyscale
.
13.	Instant claims and US Patent claims share the scope of instant SEQ ID NOs: 2-3. Additionally, US Patent claims recite an optional (i) and (ii) of C- and N-terminal modification, which is not required. Therefore, the scope of the claim is similar. Thus, if one of ordinary skill in the art practiced the claimed invention of instant claims, one would necessarily achieve the claimed invention of US Patent claims, and vice versa.

EXAMINER’S COMMENTS
	Applicant is recommended to amend claims 7-10 and 13 to recite the following:


8. (Currently amended) The pharmaceutical composition of claim 7, wherein the hypomelanosis is selected from the group consisting of vitiligo, albinism, nevus depigmentosus, pityriasis alba, pityriasis versicolor, post-inflammatory depigmentation, morphea, piebaldism, idiopathic guttate hypomelanosisand leukoderma punctatum.

9. (Currently amended) A cosmetic composition for the alleviation of hypomelanosis, comprising, as an active ingredient, at least one peptide selected from the group consisting of a peptide consisting of the amino acid sequence of SEQ ID NO: 2[[,]] and 

10. (Currently amended) The cosmetic composition of claim 9, wherein the hypomelanosis is selected from the group consisting of vitiligo, albinism, nevus depigmentosus, pityriasis alba, pityriasis versicolor, post-inflammatory depigmentation, morphea, piebaldism, idiopathic guttate hypomelanosisand leukoderma punctatum.

13. (Currently amended) The method of claim 11, wherein the hypomelanosis is selected from the group consisting of vitiligo, albinism, nevus depigmentosus, pityriasis and leukoderma punctatum.


ART OF INTEREST
14.	The closest art to instant SEQ ID NO: 2 is Santos Savio et al (US Patent No. 7736638, filed with IDS). Santos Savio et al teach a 10mer peptide sequence that has 90% sequence identity to instant SEQ ID NO: 2 (see SEQ ID NO: 1 (KVTAMKCFLL), amino acids 1-10). Instant SEQ ID NO: 2 has the sequence KVTAMRCFLL. The closest art to instant SEQ ID NO: 3 is Santos Savio et al (US Patent No. 7736638, filed with IDS). Santos Savio et al teach a 10mer peptide sequence that has 80% sequence identity to instant SEQ ID NO: 3 (see SEQ ID NO: 1 (KVTAMKCFLL), amino acids 1-10). Instant SEQ ID NO: 3 has the sequence RVTAMRCFLL.


CONCLUSION
Claims 7-10 are rejected.
Claims 6 and 11 are objected.
Claims 12-13 are allowable, but depend from an objected claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654